EXHIBIT 21 Subsidiaries of American Electric Power Company, Inc. As of December 31, 2010 The voting stock of each company shown indented is owned by the company immediately above which is not indented to the same degree.Subsidiaries not indented are directly owned by American Electric Power Company, Inc. Name of Company Location of Incorporation Percentage of Voting Securities Owned by Immediate Parent American Electric Power Company, Inc. New York American Electric Power Service Corporation New York AEP C&I Company, LLC Delaware AEP Coal, Inc. Nevada AEP Credit, Inc. Delaware AEP Fiber Venture, LLC Virginia AEP Generating Company Ohio AEP Investments, Inc. Ohio AEP Nonutility Funding LLC Delaware AEP Pro Serv, Inc. Ohio AEP Resources, Inc. Ohio AEP T&D Services, LLC Delaware AEP Transmission Holding Company, LLC Delaware AEP Utilities, Inc. Delaware AEP Texas Central Company Texas AEP Texas Central Transition Funding LLC Delaware AEP Texas Central Transition Funding II LLC Delaware AEP Texas North Company Texas AEP Texas North Generation Company LLC Delaware CSW Energy, Inc. Texas CSW Energy Services, Inc. Delaware Electric Transmission Texas, LLC Delaware (a) AEP Utility Funding LLC Delaware Appalachian Power Company Virginia (b) Cedar Coal Co. West Virginia Central Appalachian Coal Company West Virginia Central Coal Company West Virginia (c) Southern Appalachian Coal Company West Virginia Columbus Southern Power Company Ohio Conesville Coal Preparation Company Ohio Ohio Valley Electric Corporation Ohio (d) Indiana-Kentucky Electric Corporation Indiana Franklin Real Estate Company Pennsylvania Indiana Michigan Power Company Indiana Blackhawk Coal Company Utah Price River Coal Company Indiana Kentucky Power Company Kentucky Kingsport Power Company Virginia Ohio Power Company Ohio (e) Cardinal Operating Company Ohio (f) Central Coal Company West Virginia (c) OP Gavin, LLC Delaware Ohio Valley Electric Corporation Ohio (d) Indiana-Kentucky Electric Corporation Indiana Power Tree Carbon Company, LLC Delaware (g) Public Service Company of Oklahoma Oklahoma (h) Southwestern Electric Power Company Delaware (i) Dolet Hills Lignite Company, LLC Delaware Oxbow Lignite Company, LLC Delaware (j) Southwestern Arkansas Utilities Corporation Arkansas SWEPCo Capital Trust I Delaware The Arklahoma Corporation Arkansas (k) Wheeling Power Company West Virginia NOTES: (a) Owned 50% by AEP Utilities, Inc; the other 50% is owned by a nonaffiliated company. (b) 13,499,500 shares of Common Stock, all owned by parent, have one vote each and 177,465 shares of Preferred Stock, all owned by the public, have one vote each. (c) Owned 50% by Appalachian Power Company and 50% by Ohio Power Company. (d) American Electric Power Company, Inc. and Columbus Southern Power Company own 39.2% and 4.3% of the stock, respectively, and the remaining 56.5% is owned by nonaffiliated companies. (e) 27,952,473 shares of Common Stock, all owned by parent, have one vote each and 166,158 shares of Preferred Stock, all owned by the public, have one vote each. (f) Ohio Power Company owns 50% of the Common Stock; the other 50% is owned by a nonaffiliated company. (g) The remaining 90.8% is owned by nonaffiliated companies. (h) 9,013,000 shares of Common Stock, all owned by parent, have one vote each and 48,818 shares of Preferred Stock, all owned by the public, have one vote each. (i) 7,536,640 shares of Common Stock, all owned by parent, have one vote each and 46,958 shares of Preferred Stock all owned by the public, have one vote each. (j) Southwestern Electric Power Company owns 50% of the Common Stock; the other 50% is owned by a nonaffiliated company. (k) Southwestern Electric Power Company owns 47.6% of the Common Stock; the other 52.4% is owned by nonaffiliated companies.
